DETAILED ACTION

	Examiner notes the Interview Summary Record and Appendix filed on 11/15/2021 for the interview held on 11/03/2021. However, upon further consideration, the rejections under 35 U.S.C. § 112(b) due to claim interpretation under 35 U.S.C. § 112(f) are maintained and an Office Action on the merits follows, examiner recognizes this is a backtrack on what was previously agreed to as overcoming said rejections during said interview. Accordingly, this Office Action is made Non-Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 12/13/2021 have been entered. Claims 1-7 are pending in the application.
Response to Arguments
Applicant’s arguments filed 12/13/2021 have been fully considered.
In regards to the rejection of claim 1 under 35 U.S.C. § 112(b), due to interpretation of specific limitations under 35 U.S.C. § 112(f), applicant argues “The specification describes the slide position control unit, the pressure command generation unit, the die cushion speed control unit, and the command reach determination unit having a CPU (processor) as the corresponding structures, see the non-limiting description in page 20, line 17, to page 21, line 6 of the specification of the instant application. In addition, the specification describes the pressure detection unit having a pressure sensor as the corresponding structure, see the non-limiting description in page 14, line 22, to page 15, line 9 of the specification of the instant application. In contrary to the Office's allegation, the specification describes the corresponding structures of the above-mentioned limitations.”
In response, even though the examiner freely admits that the cited portions of the specification recite structure, applicant has not clearly linked the claim limitations to any specific corresponding structure; this is because the cited portions of the specification use phrases such as “or the like”, “may be”, “for example”, “such as”, and “can be”.  Therefore, any structure that is cited within said portions of the specification is only listed as an example, and consequently applicant has not met their burden under 35 U.S.C. § 112(f) of clearly linking the limitations to their corresponding structures. Thus, said limitations cannot be interpreted under 35 U.S.C. § 112(f).
For example, page 20, lines 17-23 of the specification recites “The slide position control unit 11…described above may be configured by, for example, a software program or a combination of various electronic circuits and a software program. In such a case, the functions of these units can be fulfilled by running a software program on an arithmetic processing unit such as CPU, MPU, and DSP.” (Emphasis added). A correct way of clearly linking the claim limitations to their corresponding structure would be to amend the specification to recite, for example, ‘The slide position control unit 11…described above is configured by a software program or a combination of various electronic circuits and a software program. In such a case, the function of these units is fulfilled by running a software program on one of a CPU, MPU, and DSP.’ Note that if the specification were amended in this manner, when interpreting the claim limitations though, they would be interpreted as a CPU, MPU, DSP, and equivalents thereof.
If applicant would prefer to avoid interpretation under 35 U.S.C. § 112(f), applicant may amend the claims such that “slide position control unit”, “pressure command generation unit”, “pressure detection unit”, “die cushion speed control unit”, and “command reach determination unit”, are rewritten as, for example, ‘slide position controller’, ‘pressure command generator’, ‘pressure detector’, ‘die cushion speed controller’, and ‘command reach determinator’ (or ‘determiner’), respectively.
Applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection has been withdrawn.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Regarding claim 1: the recitation of the preamble, namely, “a machine tool for processing an object to be processed on a die cushion” would be in better form if it read, ‘a machine tool configured for processing an object on a die cushion’.
Further, the phrase “where the slide was at the point in time” should read ‘where the slide was at during the point in time’.
Regarding claim 5: each recitation of “the die cushion” (lns. 10, 13) should read ‘each of the plurality of die cushions’.
Further, the recitation “the die cushions” should read ‘the plurality of die cushions’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
• “a slide position control unit” (clm. 1, ln. 4)
• “a pressure command generation unit” (clm. 1, ln. 6)
• “a pressure detection unit” (clm. 1, ln.9)
• “a die cushion speed control unit” (clm. 1, ln. 11)
• “a command reach determination unit” (clm. 1, ln. 14)
The term “unit” is a generic placeholder (nonce term) and is coupled to the functional language “control,” “command”, “detection”, and “determination”, and said functional language is not preceded by a structural modifier; therefore, the limitations pass the three-prong test and should be interpreted under 35 U.S.C. § 112(f).
However, even though pg. 14, ln. 34 through pg. 15, ln. 9, and pg. 20, ln. 17 through pg. 21, ln. 6, discusses the claim limitations and mentions some items that can be interpreted as corresponding structure, applicant has not clearly linked the limitations to any specific corresponding structure; this is because the cited portions of the specification use phrases such as “or the like”, “may be”, “for example”, “such as”, and “can be”.  Therefore, any structure that is cited within said portions of the specification is only listed as an example, and consequently applicant has not met their burden under 35 U.S.C. § 112(f) of clearly linking the limitations to their corresponding structures. Thus, said limitations cannot be interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: it is unclear if the “determination by the command reach determination unit” (ln. 18) is the same as or additional to its determination in line 14.
Further, claim limitations “a slide position control unit” (clm. 1, ln. 4), “a pressure command generation unit” (clm. 1, ln. 6), “a pressure detection unit” (clm. 1, ln.9), “a die cushion speed control unit” (clm. 1, ln. 11), and “a command reach determination unit” (clm. 1, ln. 14), invoke 35 U.S.C. § 112(f). However, the written description fails to clearly link the structure, material, or acts to the function, because as set forth above the specification lists features that could be interpreted as corresponding structure merely as examples, as opposed to explicitly setting forth what the corresponding structures are.
Therefore, the limitations are indefinite and, accordingly, the claim is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
________________________________________
Examiner notes that no art has been applied to the claims. However, as currently presented, the claims are not deemed to be allowable over the prior art. Applicant is required to clarify the claims in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Igai et al. (JP 2007-111703 A); at least the abstract and ¶ [0013] are pertinent to at least claim 1
Iwashita et al. (US 2006/0012326 A1); at least the figures and ¶ [0009] are pertinent to at least claim 1
Iwashita et al. (US 2006/0090656 A1); at least the figures and ¶ [0012] are pertinent to at least claim 1
Iwashita et al. (US 2008/0066515 A1); at least the figures and ¶ [0026] are pertinent to at least claim 1
Iwashita et al. (US 2009/0173131 A1); at least the figures and ¶ [0019] are pertinent to at least claim 1
Kohno et al. (US 2014/0305177 A1); at least the figures and ¶ [0096] are pertinent to at least claim 1
Okita et al. (JP 2007-160356 A); at least figure 1 and ¶ [0010] are pertinent to at least claim 1
Onishi et al. (US 2008/0054829 A1); at least the figures and ¶¶ [0086], [0087] are pertinent to at least claim 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753